Citation Nr: 1132295	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  04-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  

2.  Entitlement to a rating in excess of 40 percent for IVDS of the thoracolumbar spine.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from prior rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has a complicated procedural history.  In June 2008, the Board denied service connection for a psychiatric disorder and an increased rating for IVDS of the thoracolumbar spine, and remanded the issue of a TDIU to the RO for further development.  

The Veteran subsequently appealed the two issues denied by the Board to the Veterans Claims Court.  In an October 2009 order, the Court Clerk granted a Joint Motion for Remand (JMR), which vacated the Board's decision and returned those issues to the Board for further adjudication.  In May 2010, the Board remanded the issues to the RO for further development.  

Also in October 2009, the Board denied entitlement to a TDIU.  This issue was also appealed to the Veterans Court.  In January 2011, the Court Clerk also granted a JMR and returned the TDIU issue to the Board for further adjudication.  

At this juncture, all three issues are again before the Board for adjudication.  Unfortunately, another remand is needed.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the May 2010 remand, the Board ordered that the Veteran be afforded medical examinations and that additional VA medical records be obtained.  Upon review of the file, these actions have yet to be accomplished or, if accomplished, records of such development have not been associated with the claims file.  Therefore, a remand is needed to comply with the prior instructions.

Further, in a December 2006 examination, a VA examiner stated the Veteran's psychiatric disorder was "not caused by or a result of service, nor was not aggravated by [his service-]connected thoracolumbar spine disability."  The examiner did not address whether the Veteran's service-connected thoracolumbar spine disorder caused his psychiatric disorder.  Therefore, a remand for another examination is warranted.  

Next, before readjudication of the increased rating issue, the Board notes that additional private and VA treatment records have been added to the file subsequent to the most recent supplemental statement of the case (SSOC) issued in November 2007.  Consideration of this additional evidence by the agency of original jurisdiction has not been waived.  See 38 C.F.R. § 20.1304.  Therefore, this issue is remanded for consideration of all relevant evidence by the RO.  

Additionally, because the Veteran was last examined for his thoracolumbar spine disability in December 2006, another examination is warranted, with more current findings.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, adjudication of the Veteran's TDIU claim must be deferred, as this issue is inextricably-intertwined with the issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

(Note: Any of the development ordered below but already completed pursuant to the Board's May 2010 remand order need not be repeated so long as the records of such development are adequate and have been associated with the claims file.)  

1.  Obtain outpatient treatment records from the VA Medical Center in San Juan, Puerto Rico, for the period from October 2007 to the present.

2.  Schedule the Veteran for a psychiatric examination in order to determine the nature and etiology of any current acquired psychiatric disorder(s).  The claims folder should be provided to the examiner for review in conjunction with the examination, and the examiner should so state within the examination report.  

All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion for record concerning the following inquiries:  

a) what is the current diagnosis, or diagnoses, of all currently-manifested acquired psychiatric disorder(s);  

b) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected thoracolumbar spine disability has caused his current acquired psychiatric disorder(s);  

c) if no direct relationship is found, is it at least as likely as not (probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder(s) has increased in severity as a result of a service-connected thoracolumbar spine disability; and  

d) if it is determined that an acquired psychiatric disorder was not caused by or aggravated by a service-connected thoracolumbar spine disability, provide a rationale for any findings contrary to those opinions expressed by the psychiatrist for the Commonwealth of Puerto Rico Corporation of the State Insurance Fund, Dr. CPC in February 1996, and Dr. PDS.  

The complete rationale for any medical opinions expressed by the examiner should be provided.  

3.  Schedule the Veteran for an examination to determine the severity of his thoracolumbar spine disability. The claims file must be reviewed by the examiner in conjunction with the examination and the examiner should so state within the examination report.  

The examiner should describe all symptomatology due to the Veteran's thoracolumbar spine disability, including neurological manifestations.  All tests deemed necessary by the examiner, including X-rays, should be conducted, and the examiner should review the results of any testing prior to completion of the reports.  All pertinent X-ray, EMG testing, CT scans and MRI results should be discussed.  

After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

The examiner should identify the objective manifestations attributable to the Veteran's thoracolumbar spine disability.  Any musculoskeletal and neurologic dysfunction involving the thoracolumbar spine should be described in detail.  

The examiner should indicate complete range of motion in degrees for the thoracolumbar spine and whether the Veteran experiences additional functional loss as a result of painful knee motion, instability, weakness, or lack of endurance of the spine.  The clinical findings and reasons upon which any opinion is based should be clearly set forth.  

The examiner is asked to evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on his employability.  

The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation in light of his employment history, educational and vocational attainment, and all related factors.  

All findings and conclusions should be supported by a complete rationale, and the examiner should reconcile the opinion with all other clinical evidence of record.  

4.  Upon receipt of the examination reports, the AMC/RO should conduct a review to verify that all requested opinions have been provided and full compliance has been obtained with the Board's remand orders.  If any information is deemed lacking, the AMC/RO should refer the report to the examiners for corrections or additions.  

5.  Thereafter, re-adjudicate the claims on appeal in light of all additional evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response, and the claims folder should then be returned to the Board, if in order.  

The Board offers no opinion at this time regarding the ultimate outcome of this appeal.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

